       Case 1:20-cv-00259-KG-SCY Document 97 Filed 03/11/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

RACHEL KAY KELLER,

       Plaintiff,

v.                                           Case No: 1:20-cv-00259 KG/SCY

ANDREW F. ARRIETA,

       Defendant/Third-Party Plaintiff,

v.

COOPER & SCULLY, PC; ERIC HINES;
WESLEY G. JOHNSON; TOM CARSE; and
SEAN P. McAFEE,

       Third-Party Defendants.

     STIPULATED ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL

       THIS MATTER having come before the Court on Third-Party Defendant Sean P.

McAfee’s Unopposed Motion for Leave to File Under Seal (“Motion”) and the Court having

reviewed the Motion and having noted no opposition thereto and being otherwise fully advised

therein, hereby finds the Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED ADJUDGED AND DECREED that the Unopposed

Motion for Leave to File Under Seal shall be and is hereby granted and Third-Party Defendant

Sean P. McAfee shall be permitted to file his Motion for Partial Summary Judgment on

Plaintiff’s Claims for Rescission and Restitution under seal.



                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
       Case 1:20-cv-00259-KG-SCY Document 97 Filed 03/11/21 Page 2 of 3




Submitted by:
BRANT & HUNT, ATTORNEYS

By: _/s/ J. Hunt______________
       Jack Brant
       Jeannie Hunt
       202 Tulane Dr. SE
       Albuquerque, NM 87106
       (505) 232-5300
       jack@brantandhunt.com
       jeannie@brantandhunt.com

Approved by:
THE LAW OFFICE OF DENISE M. THOMAS

By: _Not opposed by D. Thomas 03/10/21 (JH)
      Denise M. Thomas
      P.O. Box 8236
      Santa Fe, NM 87504-8236
      (505) 577-6332
      denise@denisethomaslaw.com
      Attorney for Plaintiff

MONTGOMERY & ANDREWS, P.A.

By: _Electronically Approved by R. Bartell 03/08/21 (JH)
      Randy S. Bartell
      Matthew A. Zidovsky
      325 Paseo de Peralta
      P.O. Box 2307
      Santa Fe, NM 87504-2307
      (505) 982-3873
      rbartell@montand.com
      mzidovsky@montand.com
      Attorneys for Defendant/Third-Party Plaintiff

CONKLIN, WOODCOCK & ZIEGLER, P.C.

By: _Electronically Approved by A. Wigley-Delara 03/10/21 (JH)
       Alisa Wigley-DeLara
       John K. Ziegler
       320 Gold Ave. SW, Ste. 800
       Albuquerque, NM 87102
       (505) 224-9160
       awd@conklinfirm.com
       jkz@conklinfirm.com

                                              2
      Case 1:20-cv-00259-KG-SCY Document 97 Filed 03/11/21 Page 3 of 3




       Attorneys for Third-Party Defendants
       Cooper & Scully, P.C., Wesley G. Johnson,
       And Eric Hines

RODEY DICKASON SLOAN AKIN & ROBB, P.A.

By: _Electronically Approved by S. Sparks 03/10/21 (JH)
       Seth Sparks
       Jeffrey R. Taylor
       P.O. Box 1888
       Albuquerque, NM 87103-1888
       (505) 765-5900
       ssparks@rodey.com
       rtaylor@rodey.com
       Attorneys for Third-Party Defendant
       Tom Carse




                                             3
